Title: From Benjamin Franklin to John Temple, 15 July 1781
From: Franklin, Benjamin
To: Temple, John


Passy July 15. 1781
I received my old Friend’s Letter with Pleasure, as it inform’d me of his Welfare and safe Arrival on the Continent, and of the Welfare & continued Regard of my Friends in England.— Thanks to God I still enjoy Health and good Spirits, tho’ the English News writers have thought fit to kill me several times in their Prints. It must at last be true that I am dead; but that Article hitherto has been, as their Papers phrase it, premature.
You mention your Intention of going home by the first good Opportunity that offers, either from France Spain or Holland, and desire some Information from me on the Subject. To the nearest Port in Spain, Bilbao, you will have a Land Journey of more than 800 Miles; to Cadiz, where there are the most frequent Opportunities, more than 1200; thro’ France and Spain; which will be the more unpleasant as you do not understand either of the Languages. In France there are at present no American Vessels but what will probably be gone before you can reach the Ports. And there being a good Ship now in Holland bound to Philadelphia, I imagine you will chuse that Conveyance. The rather as I cannot ask a Passport for you, to come hither having lately been refus’d one for M. David Hartley; and indeed, whatever Pleasure I might propose to myself by seeing and conversing with you, I know not how to advise your coming here at all; where your having been consider’d for some time as a doubtful Character, & to have possibly a secret Connection with the English Ministers, must occasion your passing your time disagreably among your Country-folks besides that you may be suspected as a Spy by the Government. I have a better Opinion of you, but I think it right to acquaint you with these Circumstances.— When I last heard from Boston, Mr Bowdoin was well, and I imagine the whole aimiable Family were so as late as the 24th of May, because I have the Papers down to that day, & see nothing in them to the contrary. I am glad to hear that Mr Turnbull is at Liberty, and hope no more young Americans will throw themselves in the way of the Mortifications he has suffer’d. I heartily wish you a good Voyage, & am, Dear Sir,
J. Temple Esqr
